     Case 1:20-cv-01159-AWI-BAM Document 32 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN BIEN,                                        Case No. 1:20-cv-01159-AWI-BAM
12                      Plaintiff,                     ORDER RE STIPULATION FOR
                                                       PROTECTIVE ORDER
13          v.
                                                       (Doc. 31)
14   CITY OF FRESNO, et al.,
15                      Defendants.
16

17          On July 21, 2021, the parties filed a stipulation for protective order. (Doc. 31.) The Court

18   adopts the stipulated protective order submitted by the parties. The parties are advised that

19   pursuant to the Local Rules of the United States District Court, Eastern District of California, any

20   documents subject to the protective order to be filed under seal must be accompanied by a written

21   request which complies with Local Rule 141 prior to sealing. The party making a request to file

22   documents under seal shall be required to show good cause for documents attached to a non-

23   dispositive motion or compelling reasons for documents attached to a dispositive motion. Pintos

24   v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any

25   approved document filed under seal, the party shall file a redacted copy of the sealed document.

26   The redactions shall be narrowly tailored to protect only the information that is confidential or

27   was deemed confidential.

28   ///
                                                      1
     Case 1:20-cv-01159-AWI-BAM Document 32 Filed 07/29/21 Page 2 of 2


 1          Additionally, the parties shall consider resolving any dispute arising under the protective

 2   order according to the Court’s informal discovery dispute procedure.

 3          .
     IT IS SO ORDERED.
 4

 5      Dated:    July 28, 2021                               /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
